Citation Nr: 0108468	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  99-20 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation of a torn left medial 
meniscus, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1970 to 
September 1972.  His claim comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a December 
1998 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, which denied 
the benefit sought on appeal.


REMAND

A preliminary review of the record discloses that the veteran 
filed a Notice of Disagreement in June 1999, for the issue of 
an increased disability evaluation for his left knee 
disability.  He specifically requested that a rating higher 
than 20 percent be assigned.  In the October 1999 Substantive 
Appeal the veteran requested a hearing at the RO before a 
Member of the Board.  

In January 2000, the RO advised the veteran that he could 
have a hearing sooner if he agreed to a videoconference 
hearing before a Member of the Board.  At that time, the 
veteran was notified that a written consent was required in 
order to have a hearing by videoconference.  The record does 
not reflect that the veteran responded to that notice.

In February 2000, the veteran was advised by the RO that a 
videoconference hearing was scheduled for March 15, 2000, but 
that he must notify the RO in writing if he chose to accept 
that type of hearing.  Again, the record does not reflect 
that the veteran responded and the veteran did not appear for 
the March 15, 2000 video conference.  This matter was 
certified for appeal and sent to the Board for adjudication.  
Under these circumstances, this case must be returned to the 
RO in order for the veteran to be afforded a hearing before a 
Member of the Board at the RO as requested in October 1999 
Substantive Appeal.  There is no evidence of record that the 
veteran accepted the videoconference hearing and his request 
for a hearing before a Member of the Board remains 
outstanding.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The veteran should be scheduled for a 
hearing before a Member of the Board at 
the RO at the next available opportunity.

2.  If time permits before the veteran's 
scheduled hearing befor a Member of the 
Board, the RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).  

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


